Citation Nr: 0740800	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 11, 2004, 
for the grant of special monthly pension based on the need 
for aid and attendance.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 1953 to March 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rio, 
Regional Office (RO), in which the RO granted special monthly 
pension based on a need for aid and attendance, effective 
from May 11, 2004.  


FINDINGS OF FACT

1.  The RO previously denied entitlement to special monthly 
pension based on a need for aid and attendance in a decision 
of May 24, 2001.  The veteran was notified of the decision by 
letter, but he did not initiate an appeal within one year and 
the decision became final.  

2.  The veteran's next claim for special monthly pension 
based on a need for aid and attendance was received by the RO 
on May 11, 2004.  

3.  The veteran remained in receipt of pension, including 
special monthly pension based on housebound status, during 
the period from denial of aid and attendance benefits in 2001 
through the date on which he submitted the claim for aid and 
attendance granted effective May 11, 2004.


CONCLUSION OF LAW

The requirements for an effective date earlier than May 11, 
2004, for allowance of special monthly pension based on the 
need for aid and attendance are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 3.401 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have assigned an 
earlier effective date for the award of special monthly 
pension based on the need for aid and attendance.  He argues 
that the benefits should be effective from as early as his 
initial claim.  He asserts that VA records show that he 
qualified for such benefits at an earlier date.  

As to the specific criteria for special monthly pension based 
the need of aid and attendance, the Board notes that a person 
will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  "Blind" is defined 
as being blind or so nearly blind as to have corrected visual 
acuity of 5/200 ore less in both eyes, or concentric 
contraction of the visual field to five degrees or less.  
38 C.F.R. § 3.351(c)(1).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as an inability of claimant to dress 
or undress or to keep himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself or herself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

The veteran's original claim for veterans' benefits was 
received by the RO in February 1998.  In a decision of May 
1998, the RO granted nonservice-connected pension including 
an award of special monthly pension by reason of being 
housebound, but denied entitlement to special monthly pension 
based on a need for aid and attendance.  The veteran appealed 
that decision, but the denial of special monthly pension 
benefits based on being housebound was denied by the Board in 
a decision of October 2000.  

In March 2000, the veteran submitted another claim for 
special monthly pension based on the need for aid and 
attendance.  The RO denied that decision in May 2001.  The 
veteran was notified of the decision by letter, but he did 
not initiate an appeal within the one year time limit, and 
the decision became final. 

It was not until May 2004 that the veteran again requested 
special monthly pension based on a need for aid and 
attendance.  The veteran was afforded an aid and attendance 
examination by VA in June 2004.  The examiner stated that the 
veteran needed assistance for activities of daily living, 
such as eating, bathing and dressing.  In a decision of 
October 2004, the RO granted special monthly pension based on 
the need for aid and attendance, effective from May 11, 2004.  
The veteran appeals that effective date.   

In evaluating the veteran's claim for an earlier effective 
date for special monthly pension (SMP) based on the need for 
aid and attendance, the Board notes that the law and 
regulations provide that the effective date of an award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is later.  (Emphasis added.)  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. § 3.401 
provides a specific rule governing the effective date of an 
award of aid and attendance or housebound benefits.  That 
regulation specifies that the effective date for an award of 
SMP for aid and attendance is limited to the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  (Emphasis added.)  

The only exception applies when an award of pension or 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim.  Then, any additional pension payable by reason of the 
need for aid and attendance or housebound status shall also 
be required for any part of the award's retroactive period 
for which entitlement to the additional benefits is 
established.  

The Board finds that this exception does not provide a basis 
for assigning an earlier effective date in the present case.  
It appears that § 3.401 contemplates a situation in which 
pension is being granted on an initial basis.  Under such 
circumstances, pension may sometimes be granted effective 
prior to the date of the claim, if the veteran became 
permanently and totally disabled during the year preceding 
the claim.  See 38 C.F.R. § 3.400(b).  Under such 
circumstances, an award of special monthly pension might also 
potentially be awarded from the same earlier date.  However, 
in a case such as the present one, where pension has been in 
effect for many years, there can, as a matter of law, be no 
basis for awarding an effective date for aid and attendance 
benefits which is earlier than the date of the May 2004 
claim.  

The Board recognizes that, if a formal claim for pension has 
previously been allowed, a report of VA examination or 
hospitalization may generally be accepted as an informal 
claim for increased benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of one year prior to the date of 
receipt of the report.  See 38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

The Board also recognizes that VA has constructive knowledge 
of documents generated by VA medical facilities even if such 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board 
has reviewed the veteran's VA treatment records in order to 
determine if any of those records could be construed as an 
informal claim for special monthly pension based on the need 
for aid and attendance.  However, the Board can find no 
treatment records dated during this period that could be 
construed as raising such a claim because none of these 
records suggest that the veteran was in need of aid and 
attendance during this period.

To the contrary, the Board notes that these records suggest 
that the veteran was not in need of such assistance.  In this 
regard, the Board notes that a VA treatment record dated May 
10, 2004, reflects that when the veteran was evaluated on 
that date for complaints of diffuse joint pain, it was noted 
that he was alert and oriented.  He walked slowly with a 
walker, but was well developed, well nourished, and well 
groomed.  Musculoskeletal examination showed that his range 
of motion was intact, and muscle tone was adequate.  
Neurologic exam showed no gross motor or sensory examination.  
Several diagnoses were assigned, including: elevated blood 
pressure, controlled; non-insulin dependent diabetes 
mellitus, controlled; coronary artery disease; and, joint 
pain, diffuse DJD suspected, with neuropathy pain.  The 
report does not contain any indication that aid and 
attendance was required.  

Accordingly, the Board concludes that the requirements for an 
effective date earlier than May 11, 2004, for allowance of 
special monthly pension based on the need for aid and 
attendance would not be met even if the regulation allowed 
assignment of an effective date for that benefit prior to the 
date of actual receipt of the claim in May 2004.  Again, the 
Board emphasizes that the law does not allow an effective 
date for a grant of aid and attendance prior to receipt of a 
claim for such benefits except in limited circumstances which 
do not apply in this case.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the laws regarding the VA's duties with 
respect to providing notice and assistance to be claimants in 
substantiating their claims.  Unlike many questions subject 
to appellate review, the issue of whether an earlier 
effective date is warranted for the grant of special monthly 
pension, by its very nature, has an extremely narrow focus.  
The veteran was advised of his and VA's responsibilities 
under VCAA, and what VA would do to assist him in the 
development of his claim by letter in June 2004.  The claim 
of entitlement to aid and attendance benefits was granted, so 
that claim should be considered substantiated.

He was also provided additional information regarding 
effective dates in April 2006.  His VA treatment records have 
been obtained, and he was provided a VA examination.  He has 
declined a hearing.  Accordingly, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim.  38 U.S.C.A. §§ 5103 and 5103A.  

Unfortunately, as the evidence unequivocally establishes that 
the veteran was in receipt of pension for many years prior to 
the May 11, 2004 claim for aid and attendance, the 
preponderance of the evidence is against assignment of an 
effective date for aid and attendance benefits prior to the 
date of receipt of claim.  In fact, the law precludes an 
effective date prior to May 11, 2004, for the award of aid 
and attendance, under these circumstances.  The appeal must 
be denied.


ORDER

An effective date earlier than May 11, 2004, for the grant of 
special monthly pension based on the need for aid and 
attendance is denied.



____________________________________________
TRESA SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


